Order of the Supreme Court, Nassau County, dated June 18, 1968, affirmed, with $10 costs and disbursements to plaintiff-respondent. In our opinion, in view of the fact that there is only one Albemarle Street or Avenue and it is in the Incorporated Village of Hemp-stead, it was not an abuse of discretion for Special Term to grant plaintiff’s motion to amend his notice of claim so as to specify the location of the accident as 48 Albemarle Avenue, Village of Hempstead, rather than 48 Albemarle Street, West Hempstead. Motion by respondent Town of Hempstead to dismiss appeal as to it. Motion dismissed as academic, in view of our determination on the appeal (decided herewith). Christ, ActingP. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.